Citation Nr: 0816548	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-30 222 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.  
The veteran is in receipt of the Combat Infantryman Badge 
(CIB), among other awards, for his service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
diabetes mellitus type II and bilateral hearing loss.  The 
veteran filed his notice of disagreement with respect to the 
decision in May 2006, a statement of the case on the issue of 
entitlement to service connection for bilateral hearing loss 
was issued in August 2006, and the veteran perfected his 
appeal in September 2006.  

The Board notes that the RO granted service connection for 
diabetes mellitus type II in an August 2006 rating decision 
(issued on the same date as the statement of the case) and no 
issue related to the grant of benefits has been procedurally 
prepared or certified for appellate review. 

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the veteran's representative asserted at 
the April 2008 Travel Board hearing that the February 2006 VA 
audiologist's opinion was inadequate because the examiner did 
not address the fact that the veteran's service medical 
records showed a hearing loss at separation and the opinion 
was related in speculative terms.  The representative also 
stated that the veteran's right ear was very close to meeting 
the definition of a hearing impairment as defined by VA 
regulations at the February 2006 VA audiological examination 
and indicated that the veteran's hearing had deteriorated 
since the examination.

The record suggests that the veteran's service medical 
records were not available at the February 2006 VA 
audiological examination.  While the 3101 Print indicates 
that the veteran's service medical records were received by 
the RO on February 21, 2006 (i.e., six days prior to the 
audiological examination), the February 2006 audiologist 
noted that the veteran's claims folder was reviewed but no 
service medical records or hearing tests were on file.  The 
Board notes that the service medical records appear to show 
worsened hearing in both ears from induction to separation, 
as contended by the veteran through his representative.  As 
the February 2006 audiologist apparently did not have such 
evidence available to her at the examination, the Board 
concurs with the representative's assertion that the opinion 
is inadequate.  Moreover, as the veteran's representative 
indicated that the veteran's hearing has worsened since the 
February 2006 audiological examination, the Board finds that 
a remand for another audiological examination and nexus 
opinion regarding the veteran's claim of entitlement to 
service connection for bilateral hearing loss is warranted in 
this case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any hearing 
loss that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should state whether any hearing 
loss found on examination is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability of less 
than 50 percent) causally or etiologically 
related to any symptomatology shown in 
service or any other incident thereof.  
(Please note that the veteran is in 
receipt of the Combat Infantryman Badge 
and contends that he currently suffers 
from hearing loss due to acoustic trauma 
sustained during his combat service in 
Vietnam.)   In the examination report, the 
examiner is specifically asked to comment 
on the veteran's induction (i.e., July 67) 
and separation (i.e., June 1969) 
audiometric results.  The examiner is also 
asked to interpret the audiometric results 
depicted by graph in the March 2006 
private audiogram, which was submitted by 
the veteran at the April 2008 Travel Board 
hearing.  The examiner should provide a 
thorough rationale for his or her opinion.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.  After additional notification and 
development that the RO deems necessary 
has been accomplished, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

This remand is to obtain additional development and ensure 
due process.  The Board intimates no opinion either favorable 
or unfavorable at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



